DETAILED ACTION
This final action is in response to amendment filed on January 13, 2022. In this amendment, claims 1-3, 5-8, 11 and 14 have been amended, claims 4, 10 and 15-20 have been cancelled. Claims 1-3, 5-9 and 11-14 are pending, with claims 1 and 11 being independent. 

Response to Arguments
Claim Objections
	Claim objections have been withdrawn in view of amended claim.
	Claim Rejections - 35 USC § 112
	Claim rejection have been withdrawn in view of amended claim.
	Claim Rejections - 35 USC § 103
Applicants’ arguments, with regards to claims 1-4, 5-9 and 11-14, have been fully considered but they are not persuasive.
In the response filed January 13, 2022, applicant argues in substance that:
A. Uchiyama fails to teach or disclose the following limitation of "registration in a configuration repository of an association between the first central control unit or the first unique identifier and the second central control unit or the second unique identifier only if an availability of the second unique identifier of the second central control unit is confirmed during the checkup" as recited in claim 1 (remarks pgs. 8-10).
As to point (A), Examiner respectfully disagrees. Paragraphs 0078 and 0159 as presented by the applicant (remarks pgs. 9-10) indicate that an identifier of a unit is available when the unit is not associated to a configuration and/or to an installation. not associated to mapping ID and/or to an installation for substituting for the old device).
B. Claim 11 has also been amended to now recite "performing a check-up of the availability of a unique identifier of the central control unit; registration in a configuration repository of an association between the previous central control unit and the central control unit only if an availability of the unique identifier of the central control unit is confirmed during the check-up", which Applicant respectfully submits is not taught or disclosed in the above references either alone or in combination with each other (from remarks page 8).

	C. In Uchiyama, an "availability" is relative to the availability of a device, not to an availability of an identifier of a device and "mapping information" relates to a registered correspondence between two former/new devices or to their respective ID, and thus "mapping information" does not relate to identity information or to an identifier of a device (from remarks page 9).
	As to point (C), Examiner respectfully disagrees. Figure 36 of Uchiyama indicates that checking availability of the mapping information, not of the device as argued by the applicant. Also, Figure 9 of Uchiyama shows that mapping information contains mapping ID which is corresponding to the association between the first central
control unit or the first unique identifier and the second central control unit or the second
unique identifier, not to an identifier of a device as argued by the applicant.
	D. checking up on the availability of the identifier of a new central unit help to avoid and/or solve conflict that would happen when a identifier is associated to two different configuration/installation. Such a limitation or solution is not shown nor disclosed in Uchiyama, nor in any other of the cited prior art documents (from remarks page 9).
	As to point (D), the Examiner respectfully disagrees. First, instant claims have not recited all the advantages as stated of page 9 of the remark. Second, combination of Meenan with Uchiyama and/or other references are the same field of endeavor with the present application and are read on each limitation of the claims. Therefore, the combination of Meenan with Uchiyama and/or other references discloses the advantages of the present invention as presented in the instance claims.

	As to point (E), see point (A).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 7-9 and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Meenan et al. (US 2010/0257584, Pub. Date Oct. 7, 2010), in view of Uchiyama et al. (US 2017/0111247, Pub. Date Apr. 20, 2017), and further in view of Welingkar et al. (US 2017/0097619, Filed Oct. 5, 2015).
As per claim 1, Meenan discloses a method (Meenan-Fig.3, Process 300) for configuring a second central control unit, in a context of the replacement of a first central control unit (Meenan-Para. [0049], the ability of a host system 120 to transfer the configuration information about one home-networking gateway 115 [first central control unit] to a different home-networking gateway 115 [second central control]), the method being implemented by a first configuration remote access (Meenan-Figs. 1-3, steps executed by unit of host system) and comprising the following steps: 
registration of a first set of configuration data or instructions (Meenan-Fig. 2, receive and store configuration information at 270h) associated to a first unique identifier of the first central control unit (Meenan-Para. [0044], the host system 120 may store the received identifying information 115a; Meenan-Para. [0035], The home-networking gateway 115 may include identifying information 115a, such as a MAC ("Media Access Control") address and/or a network address, that may uniquely identify a home-networking gateway 115); 
reception of a configuration request linked to a second unique identifier of the second central control unit (see Meenan-Fig.3, receive transfer confirmation to transfer configuration information at 370h; Meenan-Para. [0078], the user may confirm the transfer of configuration information when the user desires to configure a new or upgraded home-networking gateway; Meenan-Para. [0035], The home-networking gateway 115 may include identifying information 115a, such as a MAC ("Media Access Control") address and/or a network address, that may uniquely identify a home-networking gateway 115); 
determination of an association between the second central control unit and the first central control unit or determination of an association between the second unique identifier and the first unique identifier (Meenan-Para. [0079], the host system may look-up the user account and home-networking gateway [second central control unit] in a table or list that stores configuration information and is indexed by user account ... The configuration information associated with the other home-networking gateway [first central control unit] that is associated with the user account then may be retrieved); 
determination of a second set of configuration data or instructions associated to the second unique identifier of the second central control unit (Meenan-Para. [0080], The host system 320 associates the retrieved configuration information with the home-networking gateway 315 [second central control unit] (step 374h)) from the first set of configuration data or instructions associated to the first unique identifier of the first central control unit (Meenan Para. [0079], The host system 320 retrieves the configuration information, which may be associated with another home-networking gateway [first central control unit] that is associated with the user account (step 372h); Meenan Para. [0080], the host system 320 may store a list of identifiers for home-networking gateways and a list of unique identifiers associated with particular sets of configuration information); and 
sending at least one configuration message comprising the second set of configuration data or instructions associated to the second unique identifier of the second central control unit to the second central control unit (Meenan-Para. [0081], the host system 320 sends the retrieved configuration information to the home-networking gateway 315 (step 378h));
updating a repository of a control scenarios that refer to the first central control unit to be replaced with a reference to the second central control unit (Meenan- Para. [0047], when a home-networking gateway is replaced with a different home-networking gateway. The home-networking gateway 43567889 may be deleted or otherwise disassociated with the JohnSmith345 account based on, for example, a user request or the passage of a predetermined amount of time after the storage of the configuration information in association with the second home-networking gateway (here, 67890643)).
Meenan does not explicitly disclose:
a second central control unit belonging to a home automation installation,  
reception of a replacement request in connection with the first unique identifier of the first central control unit and the second unique identifier of the second central control unit; 
performing a check-up of the availability of the second unique identifier of the second central control unit; 
registration in a configuration repository of an association between the first central control unit or the first unique identifier and the second central control unit or the second unique identifier only if an availability of the second unique identifier of the second central control unit is confirmed during the check-up; 
wherein the first central control unit and the second central control unit each send commands to a home automation device of the home automation installation, wherein one of the commands corresponds to an order that is given to the home automation device in order to carry out an action by the home automation device or to obtain an information.
Uchiyama teaches:
reception of a replacement request in connection with the first unique identifier of the first central control unit and the second unique identifier of the second central control unit (Uchiyama-Fig. 37, step S1401; Uchiyama-Para. [0225], the replacement registration request issued by the user is received by the request receiver 11 (Step S 1401) ... The replacement registration request is attached with the device name and the installation location of the old device 20 as well as with the device ID of the new device); 
performing a check-up of the availability of the second unique identifier of the second central control unit (paragraphs 0078 and 0159 of examining application’s specification indicate that an identifier of a unit is available when the unit is not associated to a configuration and/or to an installation. Uchiyama-Fig. 36, step S1302 and Para. [0221], the mapping manager 15 further confirms whether or not mapping information is available corresponding to the device ID of the new device as received along with the mapping modification request (Step S1302) [i.e., confirming whether or not the new device is associated to mapping information or an installation]); 
registration in a configuration repository of an association between the first central control unit or the first unique identifier and the second central control unit or the second unique identifier only if an availability of the second unique identifier of the second central control unit is confirmed during the check-up (paragraphs 0078 and 0159 of examining application’s specification indicate that an identifier of a unit is available when the unit is not associated to a configuration and/or to an installation. Uchiyama-Para. [0127], in order to treat a new device that is substituted for an old device as an identical device 20 to the old device, the same mapping ID [association between the first central control unit or the first unique identifier and the second central control unit or the second unique identifier] is used for the old device as well as the new device; Uchiyama Fig. 36, registering mapping information when the mapping information corresponding to device ID of new device is not available; Uchiyama Fig. 9 and Para. [0129], the available mapping information indicates that the association of the device ID with the mapping ID is available, while the unavailable mapping information indicates that the association of the device ID with the mapping ID has been cancelled and is no more available [not associated to mapping ID and/or to an installation for substituting for the old device]). 
It would been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to further modify Meenan in view of Uchiyama for reception of a replacement request in connection with the first unique identifier of the first central control unit and the second unique identifier of the second central control unit; performing a check-up of the availability of the second unique identifier of the second central control unit; and registration in a configuration repository of an association between the first central control unit or the first unique identifier and the second central control unit or the second unique identifier only if an availability of the second unique identifier of the second central control unit is confirmed during the check-up.
One of ordinary skill in the art would have been motived because it offers the advantage of managing the devices and identifying the association between the old device and new device (Uchiyama-Para. [0127-0128]).
Meenan-Uchiyama does not explicitly disclose:
a second central control unit belonging to a home automation installation,  
central control unit each send commands to a home automation device of the home automation installation, wherein one of the commands corresponds to an order that is given to the home automation device in order to carry out an action by the home automation device or to obtain an information.
Welingkar teaches:
a second central control unit belonging to a home automation installation (Welingkar Fig. 1, Host Controller 110 for controlling Lighting Devices 112, Security Devices 114 and HVA Devices 122; Welingkar-Para. [0010], Redundancy may be provided, such that in the event of a reset or a replacement [second central control unit] of the host controller, the home database may be restored from the configuration database maintained by cloud services),  
first central control unit and the second central control unit each send commands to a home automation device of the home automation installation (Welingkar-Para. [0037], the user may use a home automation control UI provided by the mobile app 162 that communicates with a control process 240 on the host controller 110 [first central control unit]. The control process 240 may determine user intent, and thereafter issue appropriate control commands to devices 112-122 to activate services, scenes, etc., enabled by the system configuration; Welingkar-Para. [0040], the home database may be restored in the event of a reset (e.g., factory reset) of the host controller 110, or a failure and replacement [second central control unit] of the host controller with a new unit), wherein one of the commands corresponds to an order that is given to the home automation device in order to carry the home automation device (Welingkar-Para. [0037], the user may use a home automation control UI provided by the mobile app 162 that communicates with a control process 240 on the host controller 110. The control process 240 may determine user intent, and thereafter issue appropriate control commands to devices 112-122 to activate services, scenes, etc., enabled by the system configuration) or to obtain an information.
It would been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to further modify Meenan in view of Welingkar for a second central control unit belonging to a home automation installation, and wherein the first central control unit and the second central control unit each send commands to a home automation device of the home automation installation, wherein one of the commands corresponds to an order that is given to the home automation device in order to carry out an action by the home automation device or to obtain an information.
One of ordinary skill in the art would have been motived because it offers the advantage of controlling a home automation system (Welingkar-Para. [0009]).

As per claim 2, Meenan-Uchiyama-Welingkar discloses the method according to claim 1 as set forth above, Meenan-Welingkar also discloses wherein the at least one set of configuration data or instructions associated to the second unique identifier of the second central control unit comprises 
at least one datum or instruction for configuring at least one emission and/or reception address of the second central control unit (Meenan-Para. [0044], The host system 120 may store the received identifying information 115a and the home-networking gateway configuration information as configuration information 124… When a home-networking gateway 115 is added to a home network (e.g., the previous home-networking gateway is upgraded or replaced), the host system 120 may provide the configuration information 124 to the home-networking gateway 115; Meenan-Para. [0035], The home-networking gateway 115 may include identifying information 115a, such as a MAC ("Media Access Control") address and/or a network address, that may uniquely identify a home-networking gateway 115) used for a 2GER3266UScommunication interface (Meenan-Para. [0040], the home-networking gateway configuration information 115b may include protocol information necessary to configure the home-networking gateway 115 to communicate with devices 112) with a home automation device of the home automation installation (Welingkar Fig. 1, Lighting Devices 112, Security Devices 114 and HVA Devices 122).  
Similar rationale in claim 1 is applied.

As per claim 3, Meenan-Uchiyama-Welingkar discloses the method according to claim 1 as set forth above, Meenan-Welingkar also disclose wherein the at least one set of configuration data or instructions associated to the second unique identifier of the second central control unit comprises 
at least one datum or instruction for configuring an emission and/or reception address (Meenan-Para. [0079], The retrieved configuration information may include, for example, some or all of the device information for the devices associated with the home-network, as described with respect to home-networking gateway configuration information 115b; Meenan-Para. [0037], The home-networking gateway configuration information 115b also may include device information for devices 112 associated with the home network 110 ... The device identifier may include a hardware device identifier, such as a MAC address, and/or a network address, such as a static IP address associated with the device or a dynamic IP address) used by a communication interface (Meenan-Para. [0040], the home-networking gateway configuration information 115b may include protocol information necessary to configure the home-networking gateway 115 to communicate with devices 112) of a home automation device related to the second central control unit of the home automation installation (Welingkar Fig. 1, Host Controller 110 for controlling Lighting Devices 112, Security Devices 114 and HVA Devices 122; Welingkar-Para. [0010], Redundancy may be provided, such that in the event of a reset or a replacement [second central control unit] of the host controller, the home database may be restored from the configuration database maintained by cloud services).  
Similar rationale in claim 1 is applied.

As per claim 5, Meenan-Uchiyama-Welingkar discloses the method according to claim 1 as set forth above, Meenan also discloses wherein the step of determining at least one set of configuration data or instructions associated to the identifier of the second central control unit from the at least one set of configuration data or instructions associated to the unique identifier of the first central control unit comprises 
first unique identifier of the first central control unit (see Meenan-Para. [0079-0080], retrieves the configuration information, which may be associated with another home-networking gateway [first central control unit] that is associated with the user account (step 372h) ... The host system 320 associates the retrieved configuration information with the home-networking gateway 315 [second central control unit] (step 374h)).  

As per claim 7, Meenan-Uchiyama-Welingkar discloses the method according to claim 1 as set forth above, Meenan also discloses wherein the step of determining at least one set of configuration data or instructions associated to the second unique identifier of the second central control unit from the at least one set of configuration data or instructions associated to the first unique identifier of the first central 3 GER3266UScontrol unit comprises 
an adaptation of the configuration data or instructions associated to the first unique identifier of the first central control unit (see Meenan-Para. [0079-0080], The host system 320 retrieves the configuration information, which may be associated with another home-networking gateway [first central control unit] that is associated with the user account (step 372h) … The host system 320 associates the retrieved configuration information with the home-networking gateway 315 [second central control unit] (step 374h)).  

As per claim 8, Meenan-Uchiyama-Welingkar discloses the method according to claim 1 as set forth above, Meenan also discloses further comprising the following step:
registration of the at least one set of configuration data or instructions associated to the second unique identifier of the second central control unit in the configuration repository (Meenan-Fig. 3, Step 374h and Para. [0080], To associate the home-networking gateway 315 with the configuration information, the host system 320 may add a record to the list [configuration repository] that includes an identifier for the home-networking gateway and an identifier for the configuration information set).  

As per claim 9, Meenan-Uchiyama-Welingkar discloses the method according to claim 8 as set forth above, Meenan also discloses further comprising the following step: 
update of the configuration repository so as to register the effective replacement of the first central control unit with the second central control unit (Meenan- Para. [0047], when a home-networking gateway is replaced with a different home-networking gateway. The home-networking gateway 43567889 may be deleted or otherwise disassociated with the JohnSmith345 account based on, for example, a user request or the passage of a predetermined amount of time after the storage of the configuration information in association with the second home-networking gateway (here, 67890643)).

As per claim 11, Meenan discloses a method (Meenan-Fig.3, Process 300) for configuring a central control unit in a context of the replacement of a previous central control unit (Meenan-Para. [0049], the ability of a host system 120 to transfer the configuration information about one home-networking gateway 115 [previous central control unit] to a different home-networking gateway 115 [central control]), the method being implemented by the central control unit (see Meenan-Figs. 1-3, steps executed by home-networking gateway) and comprising the following steps: 
obtainment of a location identifier of a configuration service (Meenan-Para. [0048], the host system 120 may send connection information to provide access to the home-networking gateway 115. The connection information may include, for example, an Internet Protocol (IP) address or another type of network address and a port to be used to establish a connection ... The home-networking gateway 115 may establish a connection with the host system [configuration service] using the received connection information); 
sending a configuration request to the configuration service using the location identifier (Meenan-Para. [0048], The home-networking gateway 115 may establish a connection with the host system [configuration service] using the received connection information; see Meenan-Fig.3, the home-networking gateway receives and forwards the transfer confirmation to host system [configuration service] at 370g; Meenan-Para. [0078], the user may confirm the transfer of configuration information when the user desires to configure a new or upgraded home-networking gateway) and linked to an identifier of the central control unit (Meenan-Para. [0035], The home-networking gateway 115 may include identifying information 115a, such as a MAC ("Media Access Control") address and/or a network address, that may uniquely identify a home-networking gateway 115); 
reception of at least one set of configuration data or instructions (Meenan-Para. [0081], the host system 320 sends the retrieved configuration information to the home-networking gateway 315 (step 378h)) originating from the configuration service derived from the configuration of the previous central control unit (see Meenan-Para. [0079-0080], The host system 320 retrieves the configuration information, which may be associated with another home-networking gateway [previous central control unit] that is associated with the user account (step 372h) ... The host system 320 associates the retrieved configuration information with the home-networking gateway 315 [central control unit] (step 374h)); 
configuration of the central control unit on the basis of the at least one set of configuration data or instructions (Meenan-Para. [0078], The retrieved configuration information may include, for example, some or all of the device information for the devices associated with the home-network, as described with respect to home-networking gateway configuration information 115b; Meenan-Para. [0040], the home-networking gateway configuration information 115b may include protocol information necessary to configure the home-networking gateway 115 to communicate with devices 112);  
updating a repository of a control scenarios that refer to the previous central control unit to be replaced with a reference to the central control unit (Meenan- Para. [0047], when a home-networking gateway is replaced with a different home-networking gateway. The home-networking gateway 43567889 may be deleted or otherwise disassociated with the JohnSmith345 account based on, for example, a user request or the passage of a predetermined amount of time after the storage of the configuration information in association with the second home-networking gateway (here, 67890643)). 
Meenan does not explicitly disclose:
a central control unit belonging to a home automation installation or to a home automation device comprising a central control unit and belonging to a home automation installation;
 	performing a check-up of the availability of a unique identifier of the central control unit; 
registration in a configuration repository of an association between the previous central control unit and the central control unit only if an availability of the unique identifier of the central control unit is confirmed during the check-up; 
wherein the previous central control unit and the central control unit each send commands to a home automation device, wherein one of the commands corresponds to an order that is given to the home automation device in order to carry out an action by the home automation device or to obtain an information.
Uchiyama teaches:
performing a check-up of the availability of a unique identifier of the central control unit (paragraphs 0078 and 0159 of examining application’s specification indicate that an identifier of a unit is available when the unit is not associated to a configuration and/or to an installation. Uchiyama-Fig. 36, step S1302 and Para. [0221], the mapping manager 15 further confirms whether or not mapping information is available corresponding to the device ID of the new device as received along with the mapping modification request (Step S1302) [i.e., confirming whether or not the new device is associated to mapping information or an installation]); 
registration in a configuration repository of an association between the previous central control unit and the central control unit only if an availability of the unique identifier of the central control unit is confirmed during the check-up (paragraphs 0078 and 0159 of examining application’s specification indicate that an identifier of a unit is available when the unit is not associated to a configuration and/or to an installation. Uchiyama-Para. [0127], in order to treat a new device that is substituted for an old device as an identical device 20 to the old device, the same mapping ID [association between the first central control unit or the first unique identifier and the second central control unit or the second unique identifier] is used for the old device as well as the new device; Uchiyama Fig. 36, registering mapping information when the mapping information corresponding to device ID of new device is not available; Uchiyama Fig. 9 and Para. [0129], the available mapping information indicates that the association of the device ID with the mapping ID is available, while the unavailable mapping information indicates that the association of the device ID with the mapping ID has been cancelled and is no more available [not associated to mapping ID and/or to an installation for substituting for the old device]).

One of ordinary skill in the art would have been motived because it offers the advantage of managing the devices and identifying the association between the old device and new device (Uchiyama-Para. [0127-0128]).
Meenan-Uchiyama does not explicitly disclose:
a central control unit belonging to a home automation installation or to a home automation device comprising a central control unit and belonging to a home automation installation;
wherein the previous central control unit and the central control unit each send commands to a home automation device, wherein one of the commands corresponds to an order that is given to the home automation device in order to carry out an action by the home automation device or to obtain an information.
Welingkar teaches:
a central control unit belonging to a home automation installation or to a home automation device comprising a central control unit and belonging to a home automation installation (Welingkar Fig. 1, Host Controller 110 for controlling Lighting Devices 112, Security Devices 114 and HVA Devices 122; Welingkar-Para. [0010], Redundancy may be provided, such that in the event of a reset or a replacement [second central control unit] of the host controller, the home database may be restored from the configuration database maintained by cloud services);
wherein the previous central control unit and the central control unit each send commands to a home automation device (Welingkar-Para. [0037], the user may use a home automation control UI provided by the mobile app 162 that communicates with a control process 240 on the host controller 110 [first central control unit]. The control process 240 may determine user intent, and thereafter issue appropriate control commands to devices 112-122 to activate services, scenes, etc., enabled by the system configuration; Welingkar-Para. [0040], the home database may be restored in the event of a reset (e.g., factory reset) of the host controller 110, or a failure and replacement [second central control unit] of the host controller with a new unit), wherein one of the commands corresponds to an order that is given to the home automation device in order to carry out an action by the home automation device (Welingkar-Para. [0037], the user may use a home automation control UI provided by the mobile app 162 that communicates with a control process 240 on the host controller 110. The control process 240 may determine user intent, and thereafter issue appropriate control commands to devices 112-122 to activate services, scenes, etc., enabled by the system configuration) or to obtain an information.
It would been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to further modify Meenan in view of Welingkar for a central control unit belonging to a home automation installation or to a home automation device 
One of ordinary skill in the art would have been motived because it offers the advantage of controlling a home automation system (Welingkar-Para. [0009]).

As per claim 12, Meenan-Uchiyama-Welingkar discloses the method according to claim 11 as set forth above, Meenan-Welingkar also discloses wherein the configuration step comprises a configuration of at least one emission and/or reception address of the central control unit (Meenan-Para. [0044], The host system 120 may store the received identifying information 115a and the home-networking gateway configuration information 115b as configuration information 124. When a home-networking gateway 115 is added to a home network (e.g., the previous home-networking gateway is upgraded or replaced), the host system 120 may provide the configuration information 124 to the home-networking gateway 115; Meenan-Para. [0035], The home-networking gateway 115 may include identifying information 115a, such as a MAC ("Media Access Control") address and/or a network address, that may uniquely identify a home-networking gateway 115) used for a communication interface (Meenan-Para. [0040], the home-networking gateway configuration information 115b may include protocol information necessary to configure the home-networking gateway 115 to communicate with devices 112) with a home automation device of the home automation installation (Welingkar Fig. 1, Lighting Devices 112, Security Devices 114 and HVA Devices 122), the configuration being carried out on the basis of at least one emission and/or reception address value comprised in the at least one set of configuration data or instructions (Meenan-Para. [0035], The home-networking gateway 115 may include identifying information 115a, such as a MAC ("Media Access Control") address and/or a network address, that may uniquely identify a home-networking gateway 115).  
Similar rationale in claim 11 is applied.

As per claim 13, Meenan-Uchiyama-Welingkar discloses the method according to claim 11 as set forth above, Meenan also discloses wherein the configuration step comprises a sending of a control message (Meenan-Para. [0037], The home-networking gateway configuration information 115b also may include device information for devices 112 associated with the home network 110. Device information may include a device identifier for a device, such as devices 112a-112h. The device identifier may include a hardware device identifier, such as a MAC address, and/or a network address, such as a static IP address associated with the device or a dynamic IP address. The dynamic IP address may be assigned by home-networking gateway 115 [sending of a control message]) to at least one home automation device (Welingkar Fig. 1, Lighting Devices 112, Security Devices 114 and HVA Devices 122) for a modification of an emission and/or reception address (Meenan-Para. [0037], The dynamic IP address may be assigned by home-networking gateway 115 [sending of a control message]) used by a communication interface (Meenan-Para. [0040], the home-networking gateway configuration information 115b may include protocol information necessary to configure the home-networking gateway 115 to communicate with devices 112) of the home automation device with the central control unit of the home automation installation (Welingkar Fig. 1, Host Controller 110 for controlling Lighting Devices 112, Security Devices 114 and HVA Devices 122), on the basis of at least one emission and/or reception address value comprised in the at least one set of configuration data or instructions (Meenan-Para. [0079], The retrieved configuration information may include ... with respect to home-networking gateway configuration information 115b; Meenan-Para. [0037], The home-networking gateway configuration information 115b also may include device information for devices 112 associated with the home network 110. Device information may include a device identifier for a device, such as devices 112a-112h. The device identifier may include a hardware device identifier, such as a MAC address, and/or a network address, such as a static IP address associated with the device or a dynamic IP address).  
Similar rationale in claim 11 is applied.

Claim 14 is method claim recite subject matter similar to those recited in claim 3; thus, claims 14 is rejected under similar rationales.


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Meenan et al. (US 2010/0257584, Pub. Date Oct. 7, 2010), in view of Uchiyama et al. (US 2017/0111247, Pub. Date Apr. 20, 2017), in view of Welingkar et al. (US 2017/0097619, Filed Oct. 5, 2015), and further in view of Meruva et al. (US 2017/0371309, Filed Jun. 22, 2016).
As per claim 6, Meenan-Uchiyama-Welingkar discloses the method according to claim 1 as set forth above, Meenan also discloses wherein the step of determining at least one set of configuration data or instructions associated to the second unique identifier of the second central control unit (Meenan-Para. [0080], The host system 320 associates the retrieved configuration information with the home-networking gateway 315 [second central control unit] (step 374h)) from the at least one set of configuration data or instructions associated to the first unique identifier of the first central control unit (Meenan-Para. [0079], The host system 320 retrieves the configuration information, which may be associated with another home-networking gateway [first central control unit] that is associated with the user account (step 372h)).
Meenan does not explicitly disclose:
a modification of a format of the configuration data or instructions associated to the first unique identifier of the first central control unit or a modification of a structure of the configuration data or instructions associated to the first unique identifier of the first central control unit.  
Meruva teaches:
a modification of a format of the configuration data or instructions associated to the unique identifier of the first central control unit or a modification of a structure of the configuration data or instructions associated to the unique identifier of the first central control unit (Meruva-Para. [0039], the received programming information can be converted from a first format type that is compatible with the controller 104 (e.g., a legacy controller) to a second format type that is compatible with a new and/or upgraded controller; Meruva-Para. [0010], legacy (e.g., existing, installed, old, etc.) controllers).  
 It would been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to further modify Meenan in view of Meruva for modification of a format of the configuration data or instructions or a modification of a structure of the configuration data or instructions.
One of ordinary skill in the art would have been motived because it offers the advantage of allowing new device to execute the converted programming information received from old device to control the system (Meruva-Para. [0053]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bugwadia et al. (US 2007/0268516) Automated Policy-Based Network Device Configuration And Network Deployment;
Long et al. (US 7,143,007) Equipment Component Monitoring And Replacement Management System;
Omori (US 20160026480) Substrate Processing System, Storage Medium And Method Of Registering New Device
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINH NGUYEN whose telephone number is (571)272-4487. The examiner can normally be reached Monday-Friday: 7:30 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KAMAL B DIVECHA can be reached on (571)272-5863. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/VINH NGUYEN/Examiner, Art Unit 2453                                                                                                                                                                                                        

/KAMAL B DIVECHA/Supervisory Patent Examiner, Art Unit 2453